       Case 4:19-cv-03097 Document 1 Filed on 08/19/19 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TAMITHA L. BROWN,                                §
                                                 §
       Plaintiff,                                §
                                                 §          No. 4:19cv3097
VS.                                              §
                                                 §          Jury Trial Demanded
AMAZON.COM SERVICES, INC.,                       §
                                                 §
       Defendant,                                §

                                         COMPLAINT

       Plaintiff Tamitha Brown files this Complaint against Defendant Amazon.com Services,

Inc.

                                             Parties

       1.      Plaintiff Tamitha L. Brown is an individual residing in Texas.

       2.      Defendant Amazon.com Services, Inc. is a Delaware corporation with its principal

place of business in Seattle, Washington. Amazon.com Services, Inc. may be served with process

through its registered agent, Corporation Service Company dba Lawyers Incorporating Service

Company, 211 E. 7th Street, Suite 620. Austin, Texas 78701-3218.

                                    Jurisdiction and Venue

       3.      This Court has federal question jurisdiction because the case arises under the Age

Discrimination in Employment Act. In addition, there is complete diversity of citizenship.

       4.      Venue is proper because the events in question occurred in this District.

                                        Claim for Relief

       5.      Ms. Brown worked as a trainer for Amazon.com kydc, LLC. Amazon.com kydc,

LLC was an “employer” as that term is defined in the ADEA, 29 U.S.C. § 630(b), and in Tex.



                                                1
      Case 4:19-cv-03097 Document 1 Filed on 08/19/19 in TXSD Page 2 of 4



Labor Code § 21.002(8). Ms. Brown was an “employee” as that term is defined in the ADEA, 29

U.S.C. § 630(f), and in Tex. Labor Code § 21.002(7).

       6.      Amazon.com kydc, LLC merged into Amazon.com Services, Inc. effective on

January 1, 2019. For simplicity, this Complaint refers to the Defendant as “Amazon.”

       7.      Ms. Brown originally worked for Amazon in Illinois as a contract employee. She

became a permanent employer in March 2016, with the title Tier I. In August 2016, she was

promoted to Tier III. In July 2017, Ms. Brown transferred to Texas and worked at the location off

of Ella Boulevard in Houston. She worked in the learning department, which was responsible for

training. At that time, she was 51.

       8.      Ms. Brown’s original supervisor in Texas was named Brett. He was in his 50s.

Everything was fine when Brett was in charge. However, Brett left and was replaced by Qianna

Hardy in October 2017. Ms. Hardy is younger than Ms. Brown, probably in her early to mid-30s.

Ms. Hardy had a notorious bias against older workers. Over the course of the next year, she abused

and systematically ran off multiple older workers. She replaced them with younger workers. Ms.

Hardy constantly belittled Ms. Brown, making age related comments like “You need to get with

the times.” Around September 2018, Ms. Hardy told another employee that when she got rid of

Ms. Brown, Amazon would be able to move on to the new millennium.

       9.      On October 27, 2018, Ms. Brown apparently crossed a security line at the Amazon

facility on two occasions, which is a violation of policy. Ms. Brown was not aware of the first

violation, but she may have crossed the line. On the second occasion, a security guard gave her

permission to cross the line. The Loss Prevention Specialist (who is responsible for the security

lines) reviewed the videos and recommended that she be given a written warning. Ms. Brown

would have accepted that outcome.



                                                2
       Case 4:19-cv-03097 Document 1 Filed on 08/19/19 in TXSD Page 3 of 4



       10.        However, Ms. Hardy saw the opportunity to fire Ms. Brown, and she took it. She

told another employee that she did it because the policy allowed it. Ms. Brown was replaced by a

younger employee named Carlos, who is around 25 years old.

       11.        In Ms. Brown’s subsequent appeal within Amazon, multiple employees supported

her version of the facts and described the abusive behavior by Ms. Hardy. Amazon ultimately

restored some of Ms. Brown’s benefits and made her eligible for rehire, but Amazon would not

restore her job.

       12.        Ms. Brown filed a charge of discrimination with the EEOC on or about January 28,

2019. The EEOC issued a right to sue letter on August 5, 2019.

       13.        All conditions precedent have occurred or been satisfied.

       14.        Amazon violated the ADEA and Chapter 21 by terminating Ms. Brown because of

her age. Amazon is therefore liable to Ms. Brown for back pay, loss of benefits, liquidated

damages or in the alternative compensatory and punitive damages, reinstatement or in the

alternative front pay, attorneys’ fees, pre- and post-judgment interest as provided by law, and all

costs of court.

       For the foregoing reasons, Amazon should be cited to appear and answer and, upon final

hearing, the Court should enter judgment in favor of Ms. Brown and against Amazon for back pay,

loss of benefits, liquidated damages or in the alternative compensatory and punitive damages,

reinstatement or in the alternative front pay, attorneys’ fees, pre- and post-judgment interest as

provided by law, all costs of court, and any other relief to which she may be entitled.




                                                   3
Case 4:19-cv-03097 Document 1 Filed on 08/19/19 in TXSD Page 4 of 4



                              Respectfully submitted,

                              /s/ David C. Holmes
                              David C. Holmes, Attorney in Charge
                              State Bar No. 09907150
                              Southern District No. 5494
                              13201 Northwest Freeway, Suite 800
                              Houston, Texas 77040
                              Telephone: 713-586-8862
                              Fax: 713-586-8863

                              ATTORNEY FOR PLAINTIFF




                                 4
